Fi`i,_l~:U
U.S. U!ST':`§`JCT CUUEU
5 §=.`.-';"1?‘§?~! 11 H 01 V.

UNITED STATES DISTRICT colg§gnm 33 m |1= | z
SoUTHERN DISTRICT oF GEORGIA

sAvANNAH DIVISION FLERL%;__£\
su. .0F GA. _

UNITED STATES OF AMERICA ) CR417-208-2
)

v. )

)

AARON CRAIG HUBBARD )
PRELIMINARY ORDER OF FORFEITURE

WHEREAS, on August 2, 2017, a federal grand jury sitting in the Southern
District of Georgia returned a 221-count Indictrnent against Defendant Aaron Craig
Hubbard (hereinafter, the “Defendant”) and 19 others charging violations of 21 U.S.C.
§ 846 (Count One - Conspiracy to Possess With Intent to Distribute and to Distribute
Controlled Substances and to Manufacture Crack Cocaine); 21 U.S.C. § 841(3)(1)
(Counts Two, Six, Fourteen, and Twenty through TWenty-Two - Possession of
Marijuana With Intent to Distribute); 21 U.S.C. § 841(a)(1) (Count Three _ Possession
of 500 Grams or More of Cocaine with lntent to Distribute); 21 U.S.C. § 841(a)(1)
(Counts Four, Twelve, and Nineteen - Possession of Cocaine With Intent to
Distribute); 21 U.S.C. § 841(a)(1) (Counts Five and Thirteen _ Possession of Cocaine
Base "Crack” With Intent to Distribute); 18 U.S.C. § 922(g)(1) (Counts Seven through
Nine and Counts Fifteen through Seventeen - Felon in Possession of a Firearm),' 18
U.S.C. § 924(c)(1)(A) (Counts Ten and Eighteen - Possession of a Firearm in
Furtherance of a Drug Trafficking Crime); and 21 U.S.C. § 841(a)(1) (Count Eleven _

Possession of Heroin With Intent to Distribute);

WHEREAS, the Indictment sought forfeiture pursuant 21 U.S.C. § 853 of any
property constituting or derived from any proceeds obtained directly or indirectly as
a resultof the offenses charged in Counts One through Six, Eleven through Fourteen,
and Nineteen through Twenty-Two of the Indictment, and any property used or
intended to be used, in any manner or part, to commit, or to facilitate the commission
of such offense;

WHEREAS, on October 23, 2018, pursuant to a Written plea agreement,
Defendant pled guilty to the lesser-included offense in Count One of the Indictment,
charging Conspiracy to Possess With Intent to Distribute and to Distribute 50
Kilograms or More Marijuana, and Count Seven, charging Felon in Possession of a
Firearm;

WHEREAS, pursuant to his plea agreement, Defendant agreed to forfeit to the
United States all right, title, and interest in any property constituting or derived from
any proceeds obtained, directly or indirectly as a result of the offense to Which he pled
guilty, and any property used or intended to be used, in any manner or part, to
commit or to facilitate the commission of such offense, specifically the following
property:

¢ $9,439.00 U.S. Currency that Was seized from 3 Blue Ridge, Savannah,
GA

0 One (1) Smith & Wesson .40 caliber pistol, serial number FYH4856

¢ One (1) American Tactical Titan .45 caliber pistol, serial number
TB 108490

0 One (1) Glock .40 caliber pistol, serial number THU535,

0 13 Rounds of .40 caliber live rounds from Smith and Wesson, and

¢ 6 Rounds of .45 caliber live rounds from American Tactical Titan,

(Collectively, “Subject Property”); and

WHEREAS, pursuant to his plea agreement Defendant agreed to Waive the
requirements of Federal Rules of Criminal Procedure 32.2, and 43(a) regarding notice
of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment without further order
of the Court.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED THAT:

1. Pursuant to 21 U.S.C. § 853 and Rule 32.2(b)(1) of the Federal Rules of
Criminal Procedure, the Government has established the requisite nexus between
the Subject Property and the offense committed by Defendant, and the Subject
Property is hereby forfeited to the United States.

2. Upon the entry of this Order, in accordance with Fed. R. Crim. P.
32.2(b)(3), the Attorney General (or a designee) is authorized to seize the Subject
Property, and to conduct any discovery that may assist in identifying, locating or
disposing of the Subject Property, any property traceable thereto, or any property
that may be forfeited as substitute assets.

3. Upon entry of this Order, the Attorney General (or a designee) is
authorized to commence any applicable proceeding to comply With statutes governing

third-party rights, including giving notice of this Order. No such notice or ancillary

proceeding is necessary to the extent that this Order consists solely as a judgment for
a sum of money. See Fed. R. Crim. P. 32.2(c)(1).

4. Any person, other than the above-named defendant, asserting a legal
interest in the Subject Property may, within thirty days of the final publication of
notice or receipt of notice, whichever is earlier, petition the court for a hearing
without a jury to adjudicate the validity of his alleged interest in the Subject
Property, and for an amendment of the order of forfeiture, pursuant to 28 U.S.C. §
2461(0).

5. Pursuant to Fed. R. Crim. P. 32.2(b)(4), this Preliminary Order of
Forfeiture shall become final as to Defendant at the time of sentencing and shall be
made part of the sentence and included in the judgment If no third party files a
timely claim, this Order shall become the Final Order of Forfeiture, as provided by
Fed. R. Crim. P. 32.2(0)(2).

6. Any petition filed by a third party asserting an interest in the Subject
Property shall be signed by the petitioner under penalty of perjury and shall set forth
the nature and extent of the petitioner’s right, title, or interest in the Subject
Property, the time and circumstances of the petitioner’s acquisition of the right, title
or interest in the Subject Property, and any additional facts supporting the
petitioner’s claim and the relief sought.

7. If a petition is filed by a third party, and after the disposition of any

motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and before a hearing on the petition,

discovery may be conducted in accordance with the Federal Rules of Civil Procedure
upon a showing that such discovery is necessary or desirable to resolve factual issues.

8. The United States shall have clear title to the Subject Property following
the Court’s disposition of all third-party interests, or if none, following the expiration
of the period provided in 21 U.S.C. § 853(n)(2) for the filing of third-party petitions

9. The Court shall retain jurisdiction to enforce this Order, and to amend
it as necessary, pursuant to Fed. R. Crim. P. 32.2(@).

10. The Clerk of the Court shall forward four certified copies of this Order
to Assistant U.S. Attorney Xavier A. Cunningham, United States Attorney’s Office

for the Southern District of Georgia, P.O. Box 8970, Savannah, Georgia 31412.

Date: gun v zo)£ w
HON. WILLIAM T. MO RE, JR., JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

